OFFICE    OF THE    ATTORNEY         GENERAL        OF TEXAS
                                       AUSTIN




llr. Yohn 2. Parlor,
Chlaf Strp~r~iw      Oli and 0aa Dlrlal~~,
RaUro8a owmlrsion      of T0s00,
Austin,  Toxaa.

Deu   air1




                                                             pert,   hated May ES,
lOJO, for 00 opialon                                         a to the powor of
thr Relltoad   CO*PJII~                                 0 arorsm~     ordotr
requirin(:  thr Lil                                          P rild gas well,
md ttr reae4lc40                                             .  Tour  request
state8     the Cart8                                         h rou aesire     aaavua,
as follorrt

                                                     while ln tto  proaera at
                                                   &d aauaebd a lar&* orator
                                                   a nofer      be.8     killed            or


                                                                 1petiDg          th8       aanda
                                                                     thrrsbr          edmitte6ly


                                                                 smion         has OOEQludba
                                                          raibla u14                       praatl-   .
         aDlo   ay    to kUl    tbr   ml1    SD qae#tloa ad thanby                         #OWOZT~


         the gas la     being pmdued        ~4    pa@    ntar        into      this        8~4
         thr~psh     tbm    ai0t  ma,            OOD&   lanm     a         rnlla
                                                                       mzbor          ot
         to bo &rule4    Into tha upp4rw8  w        r sands.    W ttiaprooeaa                        .
         th8 star    puqU’ttrou#          the rrllr   drlllea    iato the produo-
         Fag reotien   meuld Lill      th, gas flow,     tldlr  the aaadr d&oh
         hare beoorm rhargd      voald     be nlietrl      of tha raauaddtad     garr
Xr.   John    x.      Taylor,             JaSa       9,   1939,    Paua 8,


       “1.         Doas     ttn          Railroad
                                         Couissloa     ot hxas  MVO the power
                   aftor be             aa Eoarlng, to eater
                                              wtlw               M 0rdar    roqir-
                   ing   the person  who drilloa    ttta vsll ar the prowat
                   ovnor tlmrwf to Ml1          the lddltloaal  valla  hanlnbefon
                   nfrrrod     to a* a mmaa or wn~rring        natural   nsouroor0

        l2. Should                it      bo hrl4 tbat            tlm   Cornlwion    ham thr    power   to
                   wtrr         the       or&u   Iaqalrad     about, UJ& ahoald tin CommIa-
                   sloa     aa         sot,       thoa Ia the lvent thr puwn   drilllry th,
                   ml1      a          tta       prrs*at owaor ttoreof tall8 md rsSuu0    to
                   oonply ultb ths                      provisions OS ths OrUsr, vhat lotlon,
                   lf sly,             wuld          the Commladas   take fa the prodsea?

        .Ia   thlr        aonneotIon                 it   night    aot bo aairs     to adtire    you that
        th elstIeat.4  ooat of tNr projsot Is $190,000,   and, f’urthar,
        that thr roll sad the loeaa upon vhloh same 18 looatsd    la
        owned bl l solront  OO~Oratl~   0vnIng ottar pro4uolng   propar-
        tier.   Thsss iaots    vould bosom mstarlsl      only in ths rraat
        It 1s thought that tha prOparty of t&          oorporatlon     sould ba
        pleoad ln ;aoalv-srsh~p     in ardor to use the rsrwua         from aamo
        to rlnaaos   the drilling    oi the addItional     *ells   hsreinbefon
        mntlo~od.’
              Our eatnar to rour first      question Is that, In our
 opinion,    tho Railroad    hSLN.iS6~Oll or Terar tar the powor, 6rter due
 notios    and tearing,   to eatat UI ota8r nqulring      the present      opera-
 tor of an unoontrollad       gas vail  to 4~111 ruoh addition81      volls    a8
 any bo oeorsaar~ to kill the unoaztrollod wall rod prorent any
 further    Injury to 8urrounAla~ proparty from aratoring        or othetiw,
 rasu1tlng    rr0fh ttr  blovout.
               Ia this oodaeotlon, RO wish to state ttat            It Is our
 intormsatlon    t&at tho puaplng or wator Into tte wild voll               vIl1 not
 prawnt     tho aubwquant     rooovorr of gas fmb tha gas aand, but that
 It  will msrs:y ix&s It possIbls          to plaoo ttr vild vail Undar oon-
 tro1. It Is also our wlorataad~                ttat   the dIrootiona1      vvlls
 amy posslblr     bo wnrutea       into produolng vslla       aftor   tto   vilb vsll
 has bssn killed.        JO rurthsr    undrrstaod     that the purpose of drill-
 lng the vslla       Into th8 upper rater      wnds Is to rallore         thsas sands
 of gar vhioh has bera ioroad into them by ths blowut                    and the
 M00mOu9a          riar or 688 rr0r tb did           mu,    ~4 tharaby to prerent
 oratorlng     aad other 4aagora to l      arroandIag     propart~.
               Alloriag   gao to lso a p einto the air throryh an Mooa-
  trolled   vsll IS wasto, as the tofl ‘va8tW       la dsiI8sd    ia ths
  statutsr.     Ssotlon S of Artlola     6008 of the Rstiwd    Civil   8tatutsS
  prorlder    la put    a8 roilon:
Xr. John 1. Twlor,                  Juno t,     lOS@, ?a 8.


                 yleo.       3.     tie
                                     pro4uotlo~, transporktIoa,    or use 0r
       naturrl       gas      10 su*  manau, m sum     amount,  or wau   8uob
       aoc4ltloaa            as to lonstItate  waste la harob 4aala~~     $0
       be unlawful            as4 Is prohIbIted.              The ten     ~nanto* amon&
       otter things rhall            speoliIaally             Inolu4a:
                 l   l   .

                 l( r )
                      F’hyslaal   usate or 1068 Inoldont to, or resulting
       from,   60 4rIlllag,      l~uIppin6, or oporathg ~611 or .wellr
       a6 to reauoo or tend to redwo the altlaatr          racotery of
       nature1 gas frw any- -      ~001.
             . a-*
             ‘(k)    Porsilttlng    any natural gas produce4 from a gas
       veil   to eeoape into the air beroro or miter suob gas taa
       been processed               for   its    ~a601ins     OOntbnt."

                 seotioa          I or hrtiolo      6008 provides        in part   as to%lmar
             9 80. 1 After
                       . t?be lrpir?tion or teF_ (10) dsJa_rron
       tte time or eno o u ntu lng g a s ln l gas wall, no gas rrom suoh
       veil  shall be perPitted to aaoape Into the air, and all gas
       produce4 therefrom    shall be utlllaed   ror the tolloving pur-
       pOWI:
              : t      Eo sweet gas shall      be utlllzad     lxoept for:
                Ii     LI&t or fuel.
              “(b)      Xiilolont    ohenloal  mantiaoturlag,      otter than
       toe aamufacturo         or carbon bleak.,
              *(a)      3ona ildr Introduotlon      of gas into 011, or gas
       baarlv      torlton,     in order to maintain      or Inorease the rook
       proasurr of otheniar           inoreaae   the uithtr      rroorory     of oil
       or ga8 rroa auoh horlron.
              *(d)      Tha rrtraotlon     of natural   gasoline     ttusiroa    when
       tte raaI4ua Is returned           to the horlron trcv rNoh It 10
       produced.’

              Article             so14 or the       Rerised     Clrll    Statutes provides      la
part    as roiiows:
                 "tit. 6014.              *Waato’

               “Ths produotlon,    rtorage     or transportation       of aruda
        petroleua     011 or or natural     Qaa in auoh manner, in auoh
        amount, or under auoh oondltlons           as to oonatltute       waste Is
        hereby deolarod to be unlartul           and 1s prohibited.        The tern
        ‘mete*      among otbar things     shall    8p00iri08iiy     Inolude:
               .‘L
               “(t)    Fhyalaal  waste or loss laoident          to, or resulting
        from, so drilling,      lgulppiag,     locating,     rpaaing or operating
        ~611 or ~011s as to reduce or tend to l%dUOe the total                  ulti-
        Pate reo~ery OS orude petroleum             oil or natural gas r-          anr
        pool.
Mr.   John 1. Taylor,            Jim6 *, 1939, ?ys            4


               "(8) taste            or 1066 lnoldent         toI or rrsultl~ trga,
       the    uon6606~ry,            166itirirnt.        6x0666  f) or improper~66
       of    the  roswvolr           energy,loolu4lng~t~~ga6             snrrgy     ot
       uator,dflTs,            ln any m-611 or pool1

               * The Coderion               may omsldrr      any or II1 OS ths sbors
       doflnltlonr,rhonsrar                    the faots, oirsumstaaoss  or oonditlons
       malts them 6pplloablo,                  la nmMns rules, rrgul6tloas    or orders
       to prevent waste of 011 or gas.*

               Artlolo         6016 oi the Rsri66d          $1~11 Statutes        pmtides
as follow6~
               "Art.         6015.   Prevention       0f waste

               "All        opbrators      dontractors,        or drillers,    ip. llno
       oo9panles,or gar d~rtributlng oom~lo8~                           drillPng for or
       pmduolng    orudr 011 or natural         gas or piping all or gas for
       any purposs shall a80 rtsry         possible     prsoautlon   16 looordanos
       with thr moat approved amthods to stop and prevent waste of
       011 and gas or both, in drillin&            and produolng opsratlons,
       storage   or ln piplw      or alstrlbutlng,       md shall not wasts-
       ruiiy utlllze    oil or gas, or 611.0~ snme to leak or ssorp6
       frown natural  re6elfoir6,      wells,    tanks,   aontalnors   or plpes.~

                   Article     6016 of the Rerlssd           Civil   Statut66     prorid    68
f0110u61

                   *Art.     6016.     Confining      gas   in u-6116
               %heaewr        natural gas ln 8uoh quantltlar   in a gar
       bearing      stratum known to oontaln natural gas In ruoh quantl-
       ties,     16 6noountemd in any x011 drilled       for 011 or gas in
       this state,        such g66 shall  be ocnflned to its original   stratum
       until     euoh tirao as the saw oan be pr&md         and utlllted without
       mete      6nd all suoh strata     shill b6 a4epuatelP proteatcd    from
       lnfiltratlcq        wat0r6.n
            phr statutes    glrs tts Railroad CoIpIDIesion ths l
                                                               uthorltr
 to adopt neoassar     ordrrs and rsgulatlons  to prevent warts OS
 natural  gas.  &rt I cls 6OC6, Seotloo b, of the Rerlssd 01~11 Statutes
 prorides  in part as fo110wSl
              'sea. b.    ~hr Commission   shall   maks and snforor    rules,
       regulations,    or ardors for the oon66natlon       of natural     gas,
       to prsrent   the waste theraM,      and othorwiso   to aoaompllsh
       the purpos66 of this iwticls,       lnoludlng rules,    rrgulatlons,
       or orders for     thr roiioairrg  purpores:
Mr. John L. Taylor,                TM6 9,        loJO, Pago 0.


                '(1)
                   TO prOVent    th0 WaStO, as hrrrlnbcfon     dSfin66,
       or          666 ln drlllliy
             natursl                  Ma  produs~ng op6ratlons     and
       In the piping an6 dl6trlbutlon     thoroot.
              '(8)   To require dry or lbaadorwd wells to be plugged
       in such v&y as to ooniin6     nakral  666, an6 rater in the
       strata    in whloh they 6.r. Sound and to prevent thaa from
       46Oaping into other strata.

            "(4)   To mqulre   We116 to t6 b1116d and op6ratrd in
       scoh stunner se to prevent injury  to ldJolnlnp, property.
                 “(3)      To prevent        natural gas          a04 water   ima     esoaptng
       rlws      the     strata       in whloh they ars           round into other’ strata.’

                Ssotion
                   - _- 22 of Artials                   6008 oi    the Revbed       Clrll   8tatuteS
&WVid46        a6 fOllOW6l
             *sec. 22.    The C06G114610n shell be rested with a                             broad
       d~sorrtion    1~ adainisterlng this law, and to that snd                              shall
       be authorlsed    to adopt any end all rules, rrgulatlons                              or
       orders whloh It find6 are neoessery      to effectuate  the                           pro-
       V161OIlS Md             9UZ90606       Of Said hiI.a

                 ArtiOle          202Q   of   tiie    Revised   Civil   Statutes     pmTidc6
in   part      a6 fOiiW#St

                 wArt.        6029.      Rule6       and ly8gUlationS

               *The Comlsdon     shall faake and enforoe rules,      reguls-
        tions or orders for the aoriserration       OS orude  petroleum 011
        and natural    g&s and to pntent     the warts thereof,    including
        rules,   regulation4  or  orders  ror   the fOlloP1~~  purpo646:

              "(1)  To prevent   the waste,   as herelnbefors    deflnsd,
        of orude jktroleus   oil and natural     gh6 ln drilling    and pro-
        d~olw OperatiOnS    a.rd in the Storage,    plp1n.g ad blrtributlon
        thereof.

                  “(2)          dry or abandoned -116 to be pltrgged
                              To require
        ln suoh way as to oonilne   orude petroleum  011, natural gas,
        and xater in the strata   In rhloh they are foun4 an6 to prevent
        them Srom 66oapine into other Strata.
                  l     . .

                 "(4)   To require ~4114 to b6 drilled   ~:d operated                            in
            suah sanner a6 to preTett  injury to adjoinlag   property.
                 '(5)       To prevent     orude petroleua 01). and natural                    gn6
            and water      fro6 lwaplng from the strata      in which they                     are
            rOunamlf~        other strata.
Hr. John 1. Taylor,         June 9, 1939, Pue    6.


               .(8)   It
                   shell d0 ln things n608668r~ for the qonser-
     ration of omd6  petrOle\LO 011 and natural ga6 aDd to prer4Dt
     the -St0  therOOt, and Shall iMk4 end Onfor    suoh Nl46,
     ngulatloos or orders as mar be n608664ry to that ~6."

               Seetlon 70s      Art&ale   60490 prorldos in part 46    f01iOWS:

               'SOS. 1. UQOOthe iattiatirr        Of the ti~SSiOn,       or
     upon the TSrifiOd      oomplalnt    or my person interested In the
     6ubJeot matter,     that waste of wude petroleun          011 or natural
     gas 16 takln& QlaOe in this State, or 16 reasonably               ~nmlaent,
     the ~omci46lof1 may hold a hearing,          at suoh tine and plaos as
     it  say Six, to deter#sine thether        or not waste 16 taking plaoe,
     or 16 teasonably      imminent and what, if any, rule,         regulation,
     or order ShOtid bs amdo or what, lf my, other astlon                 should
     be taken to OOrrOOt, prcT6nt or lesfm            suoh W46t4. At said
     hearing all parti        intersstab     shall be entitled     to bs heard
     a;.d lhtroduae   widenoa     and to require     ths attendsnor     Of
     vfltne4646,   ma the proauotion       0s erldenos    may be required       as
     prwlded     by law.    If upon the haarlng the Ccmaission shall
     find that Waste 16 takln@ pla04, or 16 r4a6onably              Lmnineat,
     t&8 COmd66iOn 6bti.lmake SUOb N14, rSgUl4tlOII               or order a8
      in its judgixent 16 r6a6onably       required    to oorreot,    prevent
      Or ~4666Kl SuOb WaStO.
           I + .
           *Pros -4 *Star the promulgation   0s my ~14,  regulation
      or order of the CotmIssion lt shall be the duty of eaoh
      persOn lfteatod thereby to oomply rith   the MJW.*

            under the raots,   as IIS Uderstaad     thea, tha introduction
of rater into the wild well will Dot 6rown the gas stratum or oau86
a reduotlon    in the ajlount of iuhral   gas whloh mar be reoovered
rroa the stratum.    It fOiiOW6, therefore,     that the aootenplated
prodedurr would not be in yiolation      Of Arti        6m,   gt3OtlOD g (b)
or utlcle     8014 (b) of the Rerleed Clril     Statutes,   whloh respaa-
tiv4iy   a4rif4 waste a6 r01~0~6t
            Artlola $006, Seotlon b (b)l "The dromlng   uith            water
      0s  uq stntum   or put th4r6or oapablo of pmau0in8               gas   in
      lM~yi4      QUWtiti46.’

            Art1018 6014 (b)t "The drowning with water of ea$
      gtratua or part thereof oapabls of produoing 011 or g06,
      or both 011 and gas, in paying qUMtiti~6.”
Mr. t0h.n 1. Taylor,        tuna        9, 1939,   0-a   1.   ’


               In our oplnloa, the @bar* rtatutrr       rlrarll    hrlar
uart0 80 as to laalodr 4llowinl,       g44 t0 lra6pe fma 4a unoon-
tr0llrd   or wild well in. thr 8anner 4*8orlbed          in your lrttor,
a a it d mo m lqu4llf rlerr that the Railroad Coml61lon, aftor
proper not100 and Marine, can adopt propw              rulea and rogula-
tiOll8 t0 prr+rnt or @top 8uOh Walt.,         Th4 OOll8fi tutional       author-
ity   Of ttW te41816tWO     t0 pa68 8tatUt48      prohibltlag    .th4 wart4
or natural 848 4~4 to 4al4gat4       to the Rallro6Q Comml44ioa the
Rower te edopt    thr ~006844r~ abrinirtratlrr         Order6 oannot be
ql44tloA6d.     With rrfsrcnoc    to the Texa8 8t4tUt48,        a668 Rutohe-
8on raid in 1. C. R6n6er6Oa, fno. t. Rdlroad              Coaml44lo~ of Texal,
54 I. (Ed) fIl8, (kppeal 4i@tni66od tr70 V. 8, 478, 65 3. Ct. 4,
79 L. l(d. 479) et pagr 8tlt
               lrie are notdoubt t&t
                                   in              both upon OOA4i~erktiOn8
       of seoutlng an6 preserving thr              oorr4l4tlr4       right.4 0r peraonr
      'la property,        though omoa by thea, or the shlrtlqg ad tuga-
        OiOU8 kirrd dIi8h Oil. Ud sB4 i8, aAd UWQ 00lL4160r4t~4Ii8 Of
        ooti66nin(l     the natural      r68ouroo8 oi the 6tato, a@@                pow4r
        4xirti    la thr Logl4latur8         to prorent     the wastarul       otlllution
        of 011 md gar, and to regulate               and coatrol       their produotioa
        and u46 lr ruob rearonable            way 48 to bring about tbQlr aoa-
        rsnatioa,       ~6 to preYant their          dlrslpatlon       by wa6k:        Ko
        tDer6rorr     trjbot    6ll OS plaintiff*8         oontention8      agkinrt     the
        4tatUte8 romea          upon leglslatlrr        want of power, em& addresr.
        OUr88lT.8 to a oon4ldrratioa            or the quostlon         ntlethrr the
        Legirlaturo       ha8 olrarl~     utd in a na8ot.tcblo         weir Mdrrtakdn
        to rrsrolro       that powor. Ko think it haa.               26 find in the
  .     lna o ta c a ort art1010 4000, rmqulririg            smr8on4 Ql84oT*rlw3          ga4
        in or&or to ,rrrent         it8 IV4814 by lIOa P b to      m oonria8 it* l        n4 7
        proridl~      tor lnwlrr        by thr commir6lon        into the PSOPrletY
        of aA authoriratlon,          li found. Of OthOr ~08.             AOitbsr UUekIIOn-
        m4     rxertlon      or prohibited     aelogatlon      of lc~l4latlt4         9OWre
          l   .I
                   (Eimp h a slr    a dded 1


             The Railroab Comdsdon             616~ Llbke rs46onab~r UflmatlTe
-a!~lr'amnta     t-o aal-ry out the p~~ooe6          of the oonsenation       8t4tUt64$
 Atla4 Flp6 Llo,L- en-
                     _-. w-. . .clterlinn.
                               -------T-i     4 f. Supp. 441. Aasudng       that   them
'18 lubetantlal _ l  ribsnco
                    ____  ~~... 4ustaiaiAi
                                    ~~          ithe aonolu8ion   or the RPilroad
Cammlrdon 48 to the proper             r*tho~   of ooatmlling     the ml1 in *per-
 tloo, the taot that       tho operator would b4 put to aon616erablo
lrp4nsr    IA ompl~la& rlth the or&or of tho Railroad                Cod8~ioA
 would not randor the order oi the Railrod                Coad4slon    invalid.
 Ohio 011 Co-mpkny     f, Indla5a,       177 0. S. 190, e0 9. Ct. 594, 44 L.
    .    .
Yr.     John 1. Taylor,           Juno 9, 1939,      Pag6 6.



                 In rnmr          to your   84ooad  quurrtlon, it 14 our oplnlon
that     the Railroad        C0mi4do~       and the Stkte     ot hr48, la the
event the 0 rator                of tho unoontrollrd     roll fail8 or nfu444
to comply uF th the OrdOr of the Railroad                       CaruDirrion,     ogn   tab
leeal   aation  by bringing 4 8uit or ruitr                     for inJunotion8,
prohlbitky     446 randatory, ror p4mltl44,                      end ror the appoint-
mrnt of 4 rroeltor.~
             Broad powwe are 6onfrrrsd    by thr rtatutre  tar the
4uforoeolent   of thr oonrsrratlon  order8 oi the Rrllroad    Co4ml44loa.
SOOtiOA #!3 Of Artiol. 6008 Oi tho Rsr144d Civil Statute8       provide4
k4     roiim4l

                 "SRO.      wly pereon vlolatlng
                           s3.                          any OS the prorlslons
         or thle Article    #hall be liable       to 4 penalty not to erces6
         One Thou#rnd Dollar8     (#l,OOO) for 44ah orronee,          and eaah
         day*4 violation    rhall ba l‘8epar6to        orrotor.     Suoh praalty
         8ay be recovered by the Stat.         Ot Texas with     the CO8t of 8Uit
         la a olrll   action inrtltuted      in Tmrl8      County or In the
         County where the TiOlktiOA oocurrd            by the Attorney General
         or by the County or Di8trlOt        Attorney whoa Joined by th6
         Attorney Cennral of Texar;         snd any and all vlobatlonr         or
         threatened   TiOhtiOn8    or thlr     Article    m%y be enJoined by
         any Court OS competent      Jurisdlotlon      in rbloh the cult for
         penalty my br brought,       and in 8UOh oa464 thr Court may i44ur
         ruoh *rite or Infuaotion,       mandktory or prohibitory,        a8 the
         facto JustIty.g
                 Article     6013    Of   the   ReTif&   CiTi).       StktUt44   QroTidsB
44 r0ii044t

                 lAa.      4015.     PotitIoa     to restrain         wart0
                “bt addition t0 the p6Mlti68     pfOTid44 itt thi8    title,
         it  asall be the duty ot kAy dirtrict      Judge, nhethar     ln tom
         time or vaoatlon,   to hsar and det4mine       say p4titiOA      nhlch
         may k riled to rretrain      the waste  of natural gar Ir! the
         ViOlktiOA   0r thir lkv, and to L44ue euoh mandatory or rsotraln-
         Ing order6 as may %n hi8 audgment b6 n406464ry.           Such petltloa
         ray be riled by any cltl4on     or thlr stata,    4nd thr   4am      need
         allrgr A0 furthor   rlmaoirl     lnter44t than the potltlon4r
         ~O4444444 in OOUtSiOll With Cl1 Oiti8M8     Of th. stati    itt thr
         natural   re4ouroe4 thor*oi.m
yr.   John I.      hylor*      yuae 9,   1939,      Pw     9.


              Artlo          60&S Of tha        Revised   01~11 Statutes     provides
aa tolloW*l

                •~t.~60ts.        furlsdlotioa

               “P o wer  a nd  lutWritf       we brrabt oonhrrrd         upon th,
       Rsilrosd       CoaPllr*loa or Toxss, 0T.r eU 00-a                oarrlrr    pip*
       lines     oonvsyiry     oil or gss in Texas, sad mer sll oil snd
       gas wells in Nxas,             snd over all persoa8,       lraooiatioa*       or
       OOrpOrStlOnB ownin             or oparrtllrg pipe $lass la Texas, and
       over sll parsons           eseoolstlonr       snd oorpor*tlon*     oming      or
       *ng.s@       la drilling       or opsratlag      oil or (*I wells ln Texas1
       and 111 suoh parsons,             essoobtions       aad oorporations      and
       their plpo liaes,          011 md &ns wells          sre subjeat    to ths
        jurisdiotioa       CQafsrrsd by law upoa the Com.i*sion,                sad the
       C06~18810a is authorized              sad laponered     to aske all. asaessary
       rules     sad regul*tloa*         ror the government      snd reylstlon        0r
        such person*,       assoolatioas       and oorporatlons      ‘sad their opera-
        tlona, sad the Attorney Oeasral shall eaforce the provlslone
       or thi8 tltlr        by lnjunotlon        or other adequate rsaetly and as
        othenlss       grorided     by law.      Ths word nOosunlssloa,n as used
        in this title,        shall smaa the Railroad          Comz.issioa oi Texas.
        Tke kord mCmml~slonez~m shall mean any membsr of the Rail-
        road Com.i8s10a.g

                xrtiole      6084 of the Rsvlwd           Civil   Statutss   provides
 aa roilon*:
                'Art. 6Ofz4. Powers
               -In all aatters     pertalnlne     to the dlsohsrge    or its
       dutLs8     and the lnrorosnent      c& its     owers aad suthority
       as provided by the terns of this t tle               the Commlraion
       shnll institute      suits,   hear and dsteraf    i ao ooaplalnts,    rsqulm
       tba atteadaner      or wltnssos,       pay their    expenses out of thr
       fund herein otjated,        and sw out luoh writs sad prooeas as
       f4ay be nbC6SSuy ror the eatoroement             or Its orders,    and
       punish ror oo;;teopt or disobedienoe            ot its  orders as the
       distriot      oourt may do.”
                 Artlola     0036 or the Rsriwd           Cirll   Statutes    providsr   ss
 r0ii0w8;

                 lmt.6036. Penal           tr

                ‘In addition   to being aubjeot to any lotislture that sn7
        be provided ror by law and to my penalt            that my be mosed
        by the cOaaiR.dO~      ror coatm?t    tar the TI olatioa   0r its ties,
        regulatloas,      or orders,  any person violatily     cay of the pro-
        rialons     of this Act or of Title     lOS, Rsd8sd Civil Statute8
sta t0or Tex r ob y ~th eAtt8r a e~
                                  o .w?d l   b   thr   oooaty er
distrlot   8ttorwr   whom uobmlt 18 hou& g. thr suoom
or )&pant at      m+okpeImltyrhlllwtmthotluthr vi0     "Ia-
t1oa of aq pro
             ‘fx 8i.nof thlr Aot, or Tit16101, Roviso~
OitilBtatutor of Toma, 1986, a8 -ondO& or & any MO,
n~tloa,       or order ti tho Comdrr2w   preml&od        thommlor.
     “uy perron ti4iq  u lbottlnu aw other p@woon in tb,
riohtioalt thir Aot, or ef Tlt10108, Rerlu(;OlTll8tatokr
or Toxrs,l@tb,a8 afmonao~,or of aBy rula*nga.atlon*  or
or&or ab th0 Caudssl~n pmmlgatti therOU&O?, &all k sub-
irot to tho lm poamltior l@ a.ro ptrmrlbod   herein for
riol8tloon thoroof by my 1008 ether per89a.a
Mr.   John   ‘t.     Taylor,     Xu~r 0, 1939, Page 11.



       vu          ~10,     regulation,      0td.r     0r    juam5t.      I~J    per
       whoor    property        ha8   been   8o     91aoeQ in tbo hmlr          of   l
       r so elr er may       move to dirrol~o  euob reoelrerrhlp ma                      to
       dirohfgr           the rroelror  upon ruoh ton8 a8 the oourt                      84
       pi*sorlbo.*

               3ect~on         13 of Art101e        60490 Of the fiOTl806 Oltil
Statute0     reads        aa ronont

               *.^seo. 13.        #henever     it    rhall    ap;sar   thut   any person
       i8 ViOlatiDR    or threatenln(:  to violate  any provirlon    of
       thi ,I Act, Or of Title    102 of the Remiss6 Civil Statute8
       ot Texae, 1925, a8 amended, or of any rule,       regulation
       or order of the ComuAasion pronrulgmted thereuDder,         the
       Coumlaeion,   through the Attorney CeDeral,     ahall bring suit
       in tbe uame of the Stat. of Texas a&net                suoh percroa 11
       any Court of oonpetent        jurlsdlotlon      in Travl8 County, or
       in the oouDty of the rerldenoe           of the drferrdant      or,  lr
       there be more than one defendant,            iD the oounty of the
       reelaecce    of a~g of them, or b the oounty in whloh suoh
       VlOlatiOD is alleged       to ?Ave ooourred,        to restrain     ruoh
       person Horn vlolatlne        such Statute     or   ruot rule,     ra@atloD,
       or order of the Coaatisalou,         or any part tbsreofi an6 la suoh
       suit the Comcisaloa      in the name of the State of Tesar nay
       obtain    suoh Lajunotlons,      prohibitory      and manrlatory, Lnaludlng
        tamporuy    restraining     orders an4 temporsry injUnOtiOns, a8
       the faotr    5ay warrant.

                   *The violation      by any pr8on         of any lnjunctlon    granted
       under the provl8lonr               ot thlr     Seotlon  8hal.l be 8uflloieDt
        ground8 tor the appointmnt      by the Court, either upon It8
        own POtiOn or that of the COmCdSSiOn iD the raaie Of the
        State of Texas, of a receiver     to take aharge of 8uah
        properties    or suoh pateon, and to ererolw      suoh poser8
        a8 in the judgaer!t of the Court     shall be neoesrary ln order
        to brlnC; abo!it ~ompllanoe   with duoh 1DjumtloD;      provided,
        however, thet no such reoelrer      rhall  he ap;olctad    eroept
        after   notloe akd hearlllg.   The mover to agpolnt a reoelver
        as berein    prodded  rhall be in atlditlon   to a,d oucauIatlve
      - or the power to punl8h r0r eontaaapt.*
              15 labltion     to the coasenatlon       etvtutes   quoted above,
w aimat       you attention      to ocrtain   portlorir    of the rtatuter
relating     to aorporrti0n8.       Chapter 6 of Title       32 or the Revised
Civil    Statutsr,   krtlolea    1372 through 1370, inclusive,         prorfder
 a8 r0ii0w0t
Mr.John B.?qlorrtwho


           lArt101.18Tlr hv VlolBuoBs.- shmovor
    4onrur or tonlga    oorponua la caloaat0 ‘a
    vlo&W say la9 et al‘ 8kd0, inawl* tbe IA9 ogulart
    b’Mt#,  BODOwliOaUrd ~~1?~~18‘ Ot r~&tiOn,        Or
    OMtZUt#   h ~62'8iBt Ot $tdO, iM thb ViO&thB     lt
    whlohtine0O? peMlt100 or t02901tcwe0 we povldti
    SllprO~rtyot swboOrpontkidtblatbs, st8te.~ the
    tlrot   anhtielatioa,oiddohu~ tbmmfteroorwlt~
    this 6kk, rball by ran-a ot luoh+lo&tloa,krow
    llabloin? mob    ilaosor RoMltieo ud for oouto of ml8
    UC& mo t0 etlollootlolb
           "Art.lws. Llelc,
                          Icotloo.
                                - The stateot Tour
    rhrS1 ban          a lion      on all    mcoh propert             from tbo4ato      that
    8Uit   SW          b8   iJIStitUtO6      by   the   AttOrOr        @WbOm1   Or    lie
    6r l.tOr OOtUItylttCU’MrOtin(~   Wtbr hi 8 UrOOtiOB, iB
    say oourt of ooqntent JurlaUoUoa     witti thio 8ta80,
    for tha usposo of iorfoltlly   the ahrtrr  or euiuall~
    t;;,mrs t Of mob COrQOTatiOIi,   or for 8UOhfin00or p08d-
                 The ilbSt%tUtfWI Of 8Urb ait                tOr Subh fiiw,          ?Otitio‘
    or   tkoltlln,            &ml1 OOmtltPQonotieo oi 8uOh Iion.
           'Art.                     or ltit.-
                       1894. Abatesmat                                iily
                                                                         lotlmn
                                                                           r    or      lmo
    or   00th~        for   any     ilna,   torroitun       or    pamlty     that    t&O
    atat0 of hxro             &r,     or my ham,         8gUabt         my oorpomtloa
    ohartered         unaor    the 1~8 or this           or 8ay other       ltato, torrl-
    tori   o? natlon,#hallnot abo%oor b8OoV abate4 b roama
    of the Uooolution  of luoh oorgoratloa rhrthor to I unw
    or othenln, or by the iartolture                        oi fto ohartar          lr pemlt.

            *Art.      lbtb. Roooltor.-m-Or                                        ~iD8t
                                                                      8 @OIpoP8tiOa,
    wkloh      St&k bab in8tltUtOd
             tb0                      tit    Sot SOrtOltUrO   Ot i&O
    rb8rt8r or ranooll&ioa   0r ltm   jwmlt     or tor tlnoo  or peti-
    tier, &all   U880lv8 in trde ar any Otlut rtak, ot @hall
    have 8 *44mat roadend      yalrut    It  la thio or aar othot tint0
    tor tha fOriOitCU8  of its ahtior,      the oourtti tU0 8tak
    lnuhloh nroh ultir pndlag rhallcrppol~ta             rooelvorfor
    the 9m9orty an4 burlno6s    of la h eorpor~tlon *ita         thlo
    Mate,        or   thet ly        ooay or be bxvugb$ tithls              thlo Utato &uing
    oodi reoilfer&lpg                or the aourt aq,             h    a4 @aW *arola            tba
         18 suingmy rueboorporeUor~tor
    i3tate                                                             t&e tortdtur         ot   itr
    ohuter, Or Of it8 &Writ t0 do bu8inO88 tn thi# dkt#, O?
    ta rrltm or p ea a ltlolppoll;t
                              a , l nooitu tar Ouch o~orgon-
                                                                                                 .-.-


                                                                                                =.




air. Johm1. Taylor,         Juma 9, 1939, Pa&r 13.



                “Art. UN.           Ri6ht8 Or Btato. - Thm           stata     &hall hare
        tb 0
           r ig h
                t0t
                  P d tS
                       Or ltta O& uIt,
                                  g a ~8& M t,
                                            #a QO8t?a -
        tion or ln$unotlon,without bond, to aid In thr oafororment
        oi ita rlghtr orrakd by tNr lami an4 all property not
        othsrwlw   exempt by law that my                aopy lato         the poreoralon
    .   or any r:oaai+ar  a.ppolated u&or              an     prorl8lon       or   thi8
        ohapter,  &all   bo rubJsot to tb               1 f en herein        areatwl,     and
        r0r th8 papunit   0r any suah line              or penalty.

                aArt.   1397.       yorealoeurr.   -        Tbhe Attorwr       Oeneral     or
        my 6lrtrlat       or     MNIity attorney aotlng uder hi8 diteotion,
        may brir.6. mlt         in the mkma0r tN8 State ror the r0rm0~0
        ot suoh lien.    In aase  the suit for ioreolomn          18 brought
        agalnrt  any oorporatlon   whloh has dlrsolred       or had a judg-
        ment  ror the r0rrritur0   0r It8  aharter     or the oanoellatlon
        ot Its permit rendorcd agaln8t      it,   pend.f.ng any rult by the
        State 0r Terarr agalnrt   suoh aorporatlon       r0r the iorrelture
        or It8 aharter or oanoellatlon     or ltr peralt       or ror pimal-
        tier or rlnw,    eervlce  nay be had upon any person within
        thlr  State who aoted aa waa aotlng a8 agent or any mah
        oorporrtlon   in this Stete at the tlae Or ruob d~leeolution
        or rorrelturcof oharter      or canoellatlon      of permit.

              "iat. 1398. Law oumulatlre.-    The right8  and D%WJah38
        giron  by thlr law &hell k aonatrued    as WaiU.lati~ Or all
        otbr lax8 in tore0 In thi8 state, and 8hsll not rtr00t
        ohange or repral any other mONJaiO8 or right8 now exlrtfng
        in this State tor thr 8nforcbmmt,     payment or aolleatlon
        Of fh88,    pMdti68  and fOtiOitW38.'

             The abow quoted 8tatUtB8           alearly      glrr the aailroad                          .
Cmleeloa      and the Stat. of %xar,          aoting through the Attorney
General,   the power and authorlty         to bring      all   neoeesary      8uit8
rbr injUSOtiOn8, jmmltier,          and tha appointment           or a reaelver.
~h6 d00idonr     or the aout        or thtr State        ha+0 li~b            the poner
and authority    granted by the ststUt88.             Injunotlonr       to prevent
the violation    OS order8 or the Railroad            Coamlwlon       hare been
nwtalned,     where the 8uit8 were brought by the State end the
Railroad Com~i~lon,       aotlng through the Attorney Ceneml.                     AOIM
Rsilnl~     CO. 7. Stat.     66 S. S. (td) 607.
co., Ino., ?. state, -+3 s.9. (2d) 109s.
may be ibSU@d on          verlrled     petltlon     or the Stataand the Rail-
road g~ssion,        rfthout    notice    to tba defOodant&              'Pyre 00 Rerfnlng
co.,        , f. State. 81 s.:;.      (2d) 291 (rrlt         or error dlrml6fwll.
jqtrrrons isolating such injunotioar          say be punlahed for aontempt
 or 00w.      3 parts Duncan, 127 Ter. 507, 95 3.8.’ (24) 675.
Kr. foba 1. Taylor, JUM      9,   1959,   Pago 14.


             X0 hare not round any Tmxar oa8e8 relatlw           to ardor8 or
the Rallroad COmlr8lOn of fiXa8 when mnndatory infunotionr               hato
bMlI &lWRted. Eowror, the pornr to grant mandatory lnjunotloar
18 lxprerrly    grantod by th. 8tatUte8      quOkd abow.       Mandatory
lnjunotlonr    are a rooogalred    ion or reller      ror the abatement
of~publie    nUi8a~MO8. &J&O County 1. City of tiano,            a8 S.%. 926;
oompare Rartholosew      v. 5hlw    261 9.U. 1031        The wa8te oi natural
-0   la Violation    or a 8tatUti   rabidding    8uih waste 18 a publio
Bu8fUIOO and the oourt, upon the 8Uit of the State may grant both
yrohlbito~     and mandatory    lnjunotirerelief.        State v. Ohio 011 Co.,
150 Ind. 21;    49  P.K.  809,  60 N.2.  112Sl  affirmed      Oh10 011 Conlpen~
V. Indlrtia,   179 0. 8. 199, PO S. Ct. 696, 44 L. &x9.

           The penalty    provlelons     of the consekatlon    lam hare
been held to ba valid     and have been enforced b judgment8 in a
number or easer.    Culver t. salth         74 8.t.   (2d 964 (writ or error
rerufted) 1 Flamary    v’. Stat0     Sbs.1.    (2d) 1058 (writ or error
retueed);   Rooo Retlnl~      Co.‘t.   Stat.,   94 S.K. (2d) 12141
                                  (24) 495. COiapf~. ~Ohn80K1Refinery    T.
                                  C. Eenaar80n.     Inc., v. RaIlroe&


          Upon 8ult by the State of Texa8, joined by the Railroad
Comnlerlon,In whloh it 18 alleged  that the defendant 18 violating
Order8 of the Rallroad Commisalon, It ha8 been held proper iOr
the oourt to ap@&It a reoeirer by lnt8tlOOUb~     Order tgton the
rim6    0r     pntltlon
             tha           and berorr the i88uaDOO or not100 to the
d8idant.     Faiton f. Stat.,    62 S. K. (2d) 381. Compare Ortlr 011
CO. f. Railroad Copml8810~, 62 8. Yh (2d) $96; Croeman V. Gtato,
B S.X. (2-r          #rather v. State, B6 S. E. @a) 6SS .
            Under the 8tatUte8    and daOi8iOn8 IWfOrrOd to, it 16 our
opinion  that,   in the nituation    8UppO8ed by your 8eOoRd qu~rtlon,
the Railroad Com.lsdon,      when joined by the State Of Texas, may
maintain   a suit or sultr    In mhlah It ray obtain llther prohlbltory
or Eandatory Injunctions,      or both, judgmnt   ior penaltler,  and
the appolatacnt    of a reoelrer.